Citation Nr: 1416879	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  10-37 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for residuals of hepatitis C.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for an eye disorder, to include glaucoma.  

4.  Entitlement to service connection for residuals of a head injury.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder and depression. 

6.  Entitlement to service connection for a gastrointestinal disorder.  

7.  Whether new and material evidence has been received to reopen service connection for a right ankle disorder.

8.  Whether new and material evidence has been received to reopen service connection for a left ankle disorder.

9.  Whether new and material evidence has been received to reopen service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to December 1973.

The Veteran testified at Travel Board hearing before the undersigned Veterans Law Judge in May 2012; the hearing transcript has been associated with the record.  

Because the evidence of record shows currently-diagnosed schizoaffective disorder and depression, the issue has been recharacterized as listed on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the Board separately denied service-connection for PTSD in March 2009, that issue is not currently on appeal.  

The issues of right ankle, left ankle, and bilateral knee are reopened and, along with the claim for a gastrointestinal disorder, are addressed in the REMAND portion of the decision below and are REMANDED for additional development.


FINDINGS OF FACT

1.  Hepatitis C was not incurred in service.  

2.  An injury to the head or low back and symptoms related to a head or back injury were not shown during service.

3.  Low back symptomatology was not shown in service or continuous after service separation.     

4.  Currently-diagnosed headaches and arthritis of the lumbar spine are not related to service. 

5.  Currently-diagnosed glaucoma was not incurred in service.

6.  An acquired psychiatric disorder, diagnosed as schizoaffective disorder with depressive features, manifested within one year of service separation.

7.  In an unappealed March 1997 rating decision, the RO denied service connection for right and left ankle disorders, finding no current disability.  

8.  Evidence received since the March 1997 rating decision relates to the unestablished fact of a current diagnosis necessary to substantiate a claim for service connection for right and left ankle disorders. 

9.  In an unappealed November 1993 rating decision, the RO denied service connection for a bilateral knee disorder, finding no injury or symptoms in service.  

10.  Evidence received since the November 1993 rating decision relates to the unestablished fact necessary to substantiate a claim for service connection for a bilateral knee disorder.   


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013). 

2.  A low back disorder was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1154, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013). 

3.  An eye disorder, to include glaucoma, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013). 

4.  The residuals of a head injury were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013). 

5.  Resolving reasonable doubt in the Veteran's favor, an acquired psychiatric disorder was presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

6.  The November 1993 rating decision rating decision which denied service connection for right and left ankle disorders is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

7.  The evidence received subsequent to the March 1997 rating decision is new and material to reopen service connection for right and left ankle disorders.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303, 20.1105 (2013).

8.  The November 1993 rating decision rating decision which denied service connection for a bilateral knee disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

9.  The evidence received subsequent to the November 1993 rating decision is new and material to reopen service connection for a bilateral knee disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303, 20.1105 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Hepatitis C, diagnosed glaucoma, and the residuals of a head injury are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to those claims.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Diagnosed psychosis and arthritis of the lumbar spine are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) do apply in those cases.  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as psychosis and arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. 

Hepatitis 

During the May 2012 Board hearing testimony, the Veteran indicated that he was seen for jaundice and was diagnosed with hepatitis B, but not hepatitis C, in service.  He indicated that he had hepatitis C ever since leaving service, but testified that they probably did not recognize hepatitis C until the 1980s.  He also testified that he did not start using IV drugs until after service separation.

Several risk factors for hepatitis C have been recognized by VA.  These include: transfusion of blood or blood product before 1992, organ transplant before 1992, hemodialysis, tattoos, body piercing, intravenous drug (IV) use (from shared instruments), high-risk sexual activity, intranasal cocaine (from shared instruments), accidental exposure to blood products as a health care worker, combat medic, or corpsman by percutaneous (through the skin) exposure or mucous membrane exposure, and other direct percutaneous exposure to blood such as by acupuncture with non-sterile needles or the sharing of toothbrushes or shaving razors.  VA Training Letter 01-02 (April 17, 2001); VA Training Letter 98-110 (Nov. 30, 1998).  

An injury or disease incurred during active service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the person's own willful misconduct, and this includes a hepatitis C infection due to abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.1(m) (2013).  

After a review of all the evidence, lay and medical, the Board finds that hepatitis C was not incurred in service.  The Veteran is competent to describe symptoms of jaundice in service, and he is competent to report that he did not start using IV drugs until after service separation.  The Board finds, however, that his lay statements and testimony with regard to his risk factors for hepatitis C are not credible.  

Specifically, service treatment records clearly identify IV drug use in service.  A July 1973 clinical record cited a long history of multiple drug abuse.  At that time, the Veteran was reportedly using IV heroin, cocaine, and amphetamines several times a week.  Additionally, he reported that he smoked hash daily and used LSD occasionally.  The treatment provider stated that the Veteran appeared intoxicated at the time of the interview and under the influence of a sedative type drug.  

Clinical treatment records dated in September 1973 also identified IV heroin abuse.  The Veteran was referred to alcohol and drug abuse rehabilitation programs in both July 1973 and September 1973.  Service treatment records reflect a diagnosis of serum hepatitis, or hepatitis B, in September 1973, along with the improper use of opium alkaloids and their derivatives, hypnotics and sedatives or tranquilizers, cannabis, and psychostimulants.  He had a Chapter 13 separation from service related to his drug abuse.  The September 1973 separation examination shows that he was drug dependent and was an abuser of morphine.  

Therefore, the Veteran's more recent denial of IV drug use in service is inconsistent with findings shown in service treatment records, which clearly identify chronic IV drug use.  For these reasons, his statements and testimony are not credible.  As such, his risk factors for hepatitis include both in-service and post-service IV drug use.  VA psychiatric treatment reports dated from 1976 to present reflect a long history of substance abuse.  A January 1990 VA psychiatric treatment report shows that he reported abusing IV heroine between 1972 and 1978.  A June 1996 treatment report reflects a 30 year history of substance abuse resulting in multiple hospitalizations for detox and rehabilitation.  

The weight of the evidence shows that currently diagnosed hepatitis, to include hepatitis A, B, and C is related to the Veteran's history of IV drug use.  Hepatitis, contracted through IV drug use in service, may not be service-connected.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.1(m) (2013).  The Board finds that other recognized risk factors for contracting hepatitis are not indicated by the record.  

A November 2005 VA examination identified the Veteran's risk factors for hepatitis as IV drug abuse, noting that he had no tattoos or piercings, and no history of transfusion based on a review of the record, despite his denial of IV drug abuse during examination.  The diagnosis was hepatitis A, B, and C.  Based on a review of the record, the examiner opined that hepatitis A, B, and C were attributable to a history of IV drug abuse.  

This medical opinion is probative as it was based on an accurate factual premise, consistent with the Board's own findings identifying a history of IV drug use, with no other risk factors for hepatitis shown in the record.  While the examiner did not clearly explain the reasons for his opinion, he identified the risk factors for hepatitis during the examination, which included only IV drug abuse.  Absent other risk factors in service, to which hepatitis could be related, the November 2005 VA opinion is assigned high probative value.  

Medical evidence of record, does not otherwise relate hepatitis C to service, and the Board finds with regard to the Veteran's own assertions of in-service incurrence of hepatitis C, that he is neither competent nor credible, and has not provided probative evidence on the issue.     
 
For these reasons, a preponderance of the evidence is against the claim for service connection for hepatitis C and the appeal is denied.  Because the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt doctrine is not for application.  

Low Back Disorder and Residuals of a Head Injury

The Veteran contends, during May 2012 Board hearing testimony, that he injured his low back and head when he fell off of a tank in service.  He reported that he fell off a tank while cleaning it, and that he had messed up both ankles during the same fall.  He also testified that he injured his low back when he fell into a manhole in service.  

After a review of all the evidence, lay and medical, the Board finds that the Veteran did not sustain an injury to the head or low back in service and did not exhibit symptoms related to a head or low back injury during service.  First, he is not credible in identifying a chronic injury to the head and low back in service.  Service treatment records show that he was treated one occasion for a "URI and back problem" in January 1973 with no specific injury to the low back noted at that time.  A physical examination was negative and he was given Tylenol for pain.  

The Veteran had no further complaints related to the low back in service, and in a September 1973 Report of Medical History completed at separation, he denied any history of recurrent low back pain.  While he reported that injuries to the head, low back, and ankles were all related to an incident in which he fell off of a tank in service, service treatment records instead show that he had several foot and ankle sprains occurring at different times in service.  

Specifically, he was treated for a left foot sprain in January 1973, right and left ankle sprains in July 1973, and had follow up treatment for a right ankle sprain in August 1973.  Trauma to the head was not indicated in service, nor was he seen for any complaints related to a traumatic head injury or fall.  While he identified a "head injury" at the time of a September 1973 Report of Medical History, an annotated version of this note clarified that this head injury was a "cut" which had "healed," without evidence of any indication of trauma to the head.  

The Board finds that the Veteran's contention, that he injured his low back and head, in the same the same fall in which he injured both ankles, is inconsistent with findings in service records, which do not show any specific trauma to the head or low back in service, and which reflect separate injuries to the feet and ankles in service.  The isolated low back complaint in January 1973 occurred months prior to the July 1973 injury in which he reported having been treated for the low back coincident to having a cast on the right ankle.  

The absence of chronic low back or head injury-related complaints in service, when considered with other evidence of record, weighs against the credibility of the Veteran's testimony.  His own inconsistent testimony with regard the nature of his injury is another factor which weights against the credibility of his statements.  While he initially testified that he injured his low back when he fell off of a tank in service while cleaning it, upon further inquiry as to the date of complaints shown in service, he changed his report with regard to the alleged in-service injury and instead reported that in January 1973 he fell into a manhole.  

Moreover, as the Board has already discussed above, the Veteran has not provided credible lay testimony in relation to his hepatitis C claim, and the Board finds that this weighs against the credibility of his statements and testimony generally.  For these reasons, the Board finds that he is not credible historian, and has not provided credible lay evidence identifying a head or low back injury or even chronic head or low back symptoms in service.  

The Veteran did not sustain an injury to the head in service and did not exhibit symptoms related to a head injury during service.  Service treatment records do not otherwise identify an injury to the head in service.  A September 1973 Chapter 13 separation examination and Report of Medical History did not identify any head injury complaints at separation, as the laceration injury to the head was reported to have healed.  

While the Veteran identified having current headaches during a November 2005 VA examination, present since service, absent any injury to the head or even headache symptoms in service, service connection for a claimed head injury or headaches is not warranted.  As he has not provided credible evidence in relation to his claims, the Board finds that he is not credible in his lay assertion that headaches were present in service or since service separation.  The Board has weighed his statements against the evidence of record and finds the contemporaneous evidence more probative.  Therefore, service-connection for the residuals of a head injury, currently assessed as headaches, and is not warranted.  

Next, the Veteran did not have chronic low back pain symptoms in service or continuous symptoms after service separation.  As noted above, he had one isolated complaint of low back pain in January 1973 but no further complaints in service and he denied recurrent low back pain at the time of service separation.  During Board hearing testimony, he testified that he did not seek treatment for his low back post-service until approximately 1997, 24 years after service separation.  VA treatment records do not reflect low back complaints until 2004.  

In August 2005, the Veteran's mother indicated he had low back pain symptoms post service, from 1993 to 1991.  His mother is competent to identify witnessed low back pain symptoms; however, the Board has weighed her statements against the contemporaneous medical evidence showing no treatment for low back complaints until 2004, and finds that the medical evidence more probative.  Moreover, the evidence of record does not reflect chronic low back pain in service to warrant the presumption of service connection under 38 C.F.R. § 3.309(a).  

Further, the evidence does not otherwise establish a nexus between the currently-diagnosed arthritis of the lumbar spine and service.  Based on x-ray evidence, a November 2005 VA examiner identified a current diagnosis of degenerative disc disease of the lumbosacral spine.  The examiner opined, however, that the low back disorder was not related to service, reasoning that service treatment records were non-contributory for low back problems and there was no evidence of any low back problems shown in the medical record until 2004.  

The Board finds that the VA examiner's opinion is probative as it was based on examination of the Veteran and an accurate factual background, consistent with the Board's own findings of no in-service low back injury and no treatment for low back pain for decades post-service. The competent, credible, and probative evidence of record does not otherwise establish a nexus between a lumbar spine disorder and service.  Accordingly, service connection for a low back disorder is not warranted.  

For the reasons discussed above, a preponderance of the evidence is against the claims for service connection for a low back disability and head injury, and the appeal as to these issues is denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.

Bilateral Eye Disorder

The Veteran has not identified any specific contentions with regard to claimed eye problems.  After a review of all the evidence, lay and medical, the Board finds that currently-diagnosed glaucoma was not incurred in service.  

A November 1972 eye evaluation, associated with the Veteran's November 1972 enlistment examination, shows that a refractive error, to include distant and near vision, was noted at the time of enlistment.  Service treatment records contain no other complaints, diagnoses, or treatment related to the eyes in service.  On September 1973 Chapter 13 examination, Report of Medical History, he checked a box indicating a history of "eye trouble," but the examiner commented that the Veteran had identified having eye trouble because he was "far sighted."

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are congenital or developmental defects and are not a disease or injury within the meaning of applicable legislation.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90. 

During a May 2012 Board hearing, the Veteran testified that he did not have eye problems in service.  He reported that he was near sighted, but did not identify any eye symptoms or injuries in service.  He reported that he was more recently diagnosed with glaucoma six or seven years prior.  His testimony provided with respect to his claimed eye disorder is credible as it is consistent with findings from service treatment records and post-service treatment records. 

A November 2005 VA eye examination diagnosed the Veteran with glaucoma.  The examiner noted that the Veteran was seen at VA, most recently in July 2005, for eyeglasses and had no other complaints during routine eye examinations.  He deferred having dilated retinal examinations, and did not return for evaluation.  He wore glasses for refractive error.  There was no physical evidence of trauma to the eyes apparent on examination.  The diagnosis was peripheral vision loss that was likely secondary to advanced primary open angle glaucoma.

Refractive error of the eyes, i.e. near sighted or far sightedness, identified at service enlistment, is not subject to service connection.  Service treatment records do not otherwise reflect injury or complaints related to the eyes in service, and the Board finds that this is consistent with the Veteran's testimony.  Glaucoma was first diagnosed over 30 years post-service and there is no indication, from the record that glaucoma was incurred in service.  

Absent medical evidence of a nexus between currently-diagnosed glaucoma and service, service connection for an eye disorder is not warranted.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for an eye disability and the appeal is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.

An Acquired Psychiatric Disorder

The Veteran contends, in May 2012 Board hearing testimony that depression was incurred in service and is related to a fall off of a tank and related injuries in service.  After a review of all the evidence, lay and medical, the Board finds that psychosis, diagnosed as schizophrenia with depressive features, manifested to a compensable degree within one year of service separation to warrant the presumption of service connection under 38 C.F.R. § 3.309(a). 

With respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.1(m) (2013).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs or alcohol to the point of addiction will be considered willful misconduct. 38 C.F.R. 
§ 3.301(c) (2013).  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.

VA's General Counsel has interpreted that direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  However, service connection for compensation purposes is permitted for an alcohol or drug abuse disability acquired as secondary to a service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  

Compensation may be awarded only "where there is clear medical evidence establishing that alcohol or drug abuse is caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Allen, 237 F. 3d at 1381.  The Board finds that the in-service substance abuse was, by regulation, willful misconduct, for which service connection is not available.  38 C.F.R. § 3.301(c).  The evidence of record does not otherwise show that drug abuse in service was caused by a primary service-connected disability.  

Service treatment records show that the Veteran was treated for adjustment problems and substance abuse in service.  Psychiatric problems were not indicated at the time of a November 1972 enlistment examination.  Service treatment records reflect chronic problems with substance abuse in service.  An undated mental status evaluation conducted in service was normal, was not significant for mental illness, and shows that the Veteran met retention standards; however, July 1973 and September 1973 Medical Condition-Physical Profile Records show that he had "emotional and attitudinal problems which may compromise his judgment and reliability due to adjustment problems which require transitional support through the local ADAAC, Alcohol and Drug Abuse Program."  He was separated from service in September 1973 due to his drug problems.  On a September 1973 Report of Medical History, he identified a history of depression and excessive worry. 
  
VA treatment records reflect a long post-service history of psychiatric problems and substance abuse.  A June 1996 treatment report reflects a 30 year history of substance abuse resulting in multiple hospitalizations for detox and rehabilitation.  

The Board finds that the Veteran has a current diagnosis of schizoaffective disorder, depressive type.  A November 2005 VA psychiatric examination diagnosed him with schizoaffective disorder, depressive type based on his history of examination, noting his long history of psychotic disorder and mood component.  VA treatment records show schizoaffective disorder and PTSD.  

While PTSD was added to the Veteran's psychiatric diagnosis in 2008, VA treatment records do not show that he was evaluated for PTSD.  In May 2007, February 2008, and May 2008 letters, his VA treating psychiatrist noted that the Veteran had been treated at VA since 2001 for PTSD and schizoaffective disorder.  The psychiatrist opined that the psychiatric disorders were related to service; however, the opinions appear to be based on the Veteran's self-report of breaking his leg in service and developing severe depression after this incident.  

In a January 2011 VA treatment note, a VA social worker also indicated that depression was related to the Veteran's fall off of a tank in service.  Because the record shows that he has not been credible in identifying or describing a history of in-service injury, and because the VA psychiatrist did not discuss whether the Veteran met the DSM-IV criteria for a diagnosis of PTSD, the Board finds that these opinions are of limited probative value.  

A September 2009 VA examiner stated that the Veteran did not meet the DSM IV criteria for PTSD.  He was not involved in combat and did not describe a traumatic stressor that met the DSM-IV criteria.  The examiner opined that the non-life-threatening injury to the Veteran's right ankle in service did not meet the DSM-IV criteria for a traumatic stressor.  He was instead diagnosed with schizoaffective disorder, depressive type.  

The Board finds that the September 2009 opinion is probative as it was based on a comprehensive psychiatric examination that included a discussion of the Veteran's in-service and post-service psychiatric history.  The VA examiner opined that the Veteran met the full DSM IV diagnostic criteria for one psychiatric disorder, namely, a psychotic disorder that was being labeled schizoaffective disorder, depressive type.  The VA examiner explained that the diagnosis was evidence by symptoms of auditory hallucinations, mood disturbance, and the Veteran's behavior during examination.  The Veteran was also diagnosed with polysubstance dependence in remission.  

While the September 2009 VA examiner opined that schizoaffective disorder was less likely as not "caused by or a result of service," he also opined that psychiatric problems were present during his time in service, as evidenced by service treatment records.  Moreover, the VA examiner stated that the Veteran had a long history of polysubstance dependence dating back to at least his time in service, and "throughout the same period of time, it appears that Veteran has experienced symptoms of psychosis and depression."

The Board finds that the September 2009 VA examination provides the most probative evidence of record with respect to the Veteran's current diagnosis and the etiology of such diagnosis.  The September 2009 VA examination was based on a discussion of the relevant evidence of record and included a review of service treatment records.  The examiner based the Veteran's diagnosis on the DSM-IV criteria and provided reasons and bases for both the diagnosis and opinions rendered.  

While the VA examiner opined that schizophrenia was not caused by service, she also indicated that psychosis and symptoms of psychosis were present in service as evidence by a review of service treatment records.  Resolving reasonable doubt in the Veteran's favor, the Board finds, based on the September 2009 VA examiner's discussion, that psychosis manifested to a compensable degree within one year of service separation to warrant the presumptive service connection under 38 C.F.R. § 3.309(a).  For these reasons, the Board finds that service connection is warranted for schizophrenia with depressive features.  

New and Material Evidence to Reopening Bilateral Ankle and Knee Disorders

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In an unappealed November 1993 rating decision, the RO denied service connection for a bilateral knee disorder, finding that the Veteran had no injury to the knees or symptoms in service.  The RO denied service connection for right and left ankle disorders in an unappealed March 1997 decision, finding that he did not have a currently diagnosed disability of the ankles.  He did not appeal either rating decisions and they became final.

New evidence received since the November 1993 and March 1997 rating decisions, pertinent the claimed knee and ankle disorders, includes VA treatment records, VA examinations, and additional lay evidence and testimony.  The Veteran has provided lay testimony identifying right and left ankle injuries related to a fall off of a tank in service.  February 1999 VA x-rays of the right ankle reflect irregularity of the lateral aspect of the distal tibia consistent with a history of old trauma in the right ankle.  March 2000 VA x-rays of the left ankle reflect small bony densities in the malleoli which may represent avulsion fractures in the left foot and ankle.  

The Board finds that February 1999 and March 2000 x-ray evidence, establishing current pathology in the right and left ankles as well as past trauma, when considered with evidence previously of record, showing treatment for injuries to the ankles in service, relates to the unestablished fact of a current diagnosis and a possible nexus necessary to substantiate the claims for service connection for right and left ankle disorders.  Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for right and left ankle disorders has been received. 

With regard to the bilateral knees, a July 1996 treatment report identified a diagnosis of arthritis in the left knee.  At that time, the Veteran related his knee pain to an in-service fall off of a tank.  A July 2005 VA examination identified a current diagnosis of moderate right knee degenerative joint disease.  During examination, he reported having a history of right knee menesectomy in service after falling from a tree.  The Board emphasizes that new evidence is presumed to be credible for the purpose of determining whether the case should be reopened.

Additionally, during an April 2009 hearing before a decision review officer, the Veteran contends that bilateral knee disorders were secondary to the bilateral ankle disorders.  Accordingly, the Board finds that he has raised a new theory of entitlement for service connection for a bilateral knee disorder, as secondary to claimed ankle disorders.  Accordingly, new and material evidence sufficient to reopen service connection for a bilateral knee disorder has been received.

New and material evidence sufficient to reopen the claims has been received and the claims are reopened; however, further development is necessary before the Board can address the merits of the Veteran's claims.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because this decision constitutes a full grant of the benefits sought on appeal with regard to the claim for service connection for an acquired psychiatric disorder, and because the Board is reopening service connection for bilateral ankle and knee disabilities, and remanding the issues for further development, no further discussion regarding VCAA notice or assistance duties is required to address these issues.   

With regard to the remaining issues on appeal, the Board finds that VA has met its duties to notify and assist.  The RO issued July 2005 and October 2005 preadjudicatory notice letters to the Veteran which met the VCAA notice requirements.  VA has made reasonable efforts to obtain relevant records and evidence.  Service treatment records, VA treatment records, VA examinations, and lay statements and testimony have been associated with the record.  During the May 2012 travel Board hearing, the undersigned asked questions to help clarify the dates of in-service treatment and to help identify relevant treatment for claimed disabilities both in service and post service.  

Next, the Veteran was afforded VA examinations in November 2005 and September 2009 that addressed service connection claims for hepatitis C, a low back disability, an eye disability, and an acquired psychiatric disorder.  The examinations and opinions obtained are adequate, were based on examination of the Veteran in addition as well as a review of the record, and included adequate reasoning for the medical opinions provided.  

The Veteran was afforded a VA examination to address his claimed head injury and a November 2005 VA examiner did not provide an opinion addressing the etiology of glaucoma.  As the Board has discussed in the decision above, because the weight of the evidence demonstrates that he had no trauma to the head in service and no symptoms related to an alleged head injury or glaucoma in service, and because the evidence of record does not indicate that current headaches or glaucoma may be associated with service, a VA examination is not required.  

There is no reasonable possibility that a VA examination or opinion could aid in substantiating the claim because there is no relevant injury, disease, or event in service to which the currently diagnosed headaches and glaucoma could be related by competent opinion.  As such, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, VA has fulfilled the duties to notify and assist the Veteran.


ORDER

Service connection for residuals of hepatitis C is denied.

Service connection for a low back disorder is denied.

Service connection for an eye disorder, to include glaucoma, is denied  

Service connection for residuals of a head injury is denied.

Service connection for an acquired psychiatric disorder is granted. 

New and material evidence having been received, the application for service connection for a right ankle disorder is reopened.  The appeal is granted to this extent.

New and material evidence having been received, the application for service connection for a left ankle disorder is reopened.  The appeal is granted to this extent.

New and material evidence having been received, the application for service connection for a bilateral knee disorder is reopened.  The appeal is granted to this extent.


REMAND

X-rays reflect old trauma in the right ankle and avulsion fractures in the left foot and ankle.  Because service treatment records show that the Veteran was treated for injuries to each ankle in service, an examination and opinion is necessary to address the etiology of any currently-diagnosed right and left ankle disorders.

Next, the Veteran contends a bilateral knee disorder and stomach problems were incurred in service.  Alternately, during April 2009 DRO hearing testimony, he maintained that a bilateral knee disorder was secondary to the ankle disorders, and that stomach symptoms are secondary to medications taken for ankle and knee disorders.  Accordingly, the Board finds that these issues are inextricably intertwined with the appeal for service connection for right and left ankle disorders.  

Given the evidence of ankle injuries sustained in service, the Board finds that a remand for a VA examination and opinion is warranted to address the claims of both direct and secondary service connection. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the following VA facilities:
* NY Harbor HCS for the period from October 2005 to the present;
* Hudson Valley HCS from July 2005 to the present; and
* North Port VAMC from July 2005 to the present.

Any relevant treatment records contained in the Virtual or VBMS that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

2.  Schedule the Veteran for an examination to assist in determining if a right and/or left ankle and bilateral knee disorders are related to service.  The relevant documents in the claims folder should be made available for review in connection with this examination.  All indicated tests and studies should be performed. 

The examiner should identify all current left and right ankle and bilateral knee disorders, and should offer the following opinion: 

a) Is it at least as likely as not (a 50 percent or greater probability) that a right and/or left ankle disorders began during service or are otherwise related to some incident in service?

b) Is it at least as likely as not (a 50 percent or greater probability) that a right and/or left knee disorders began during service or are otherwise related to some incident in service, to include ankle injuries in service?

The examiner should provide a rationale for his or her opinion with reference to the evidence of record.  In rendering an opinion, the examiner should address relevant findings in service treatment records, to include x-rays of the ankles taken in service, and post-service VA x-rays dated in 1999 and 2000 which reflect past injury or trauma to the ankles.  

If the VA examiner finds that aggravation is present; the examiner should identify the Veteran's degree of disability present prior to aggravation, as compared the current degree of disability due to aggravation. 

The examiner should note that aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. 

The examiner must provide a complete rationale for his or her opinion with references to the evidence of record.   

3.  Schedule the Veteran for an examination to assist in determining if claimed gastrointestinal disorder was incurred in service, or if it is secondary to medication taken for an ankle disorder.  The relevant documents in the claims folder should be made available for review in connection with this examination.  All indicated tests and studies should be performed. 

The examiner should identify all currently diagnosed gastrointestinal disabilities, and should offer the following opinions: 

a) Is it at least as likely as not (a 50 percent or greater probability) that a gastrointestinal disorder began during service?

b) Is it at least as likely as not (a 50 percent or greater probability) that a gastrointestinal disorder is either proximately due to, or alternatively, permanently aggravated by medications taken for treatment of an ankle disorder?

If the VA examiner finds that aggravation is present; the examiner should identify the Veteran's degree of disability prior to aggravation, as compared his current degree of disability due to aggravation. 

The examiner should note that aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. 

The examiner must provide a complete rationale for his or her opinion with references to the evidence of record.  

4.  After all development has been completed, readjudicate the claims.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


